9 U.S. 11 (1809)
5 Cranch 11
HENDERSON
v.
MOORE
Supreme Court of United States.

*12 MARSHALL, Ch. J. said that this court had decided at the last term, that a refusal by the court below to grant a new trial was not error.
The case being submitted upon the other point, without argument,
MARSHALL, Ch. J. delivered the opinion of the court,
That there was no error in the opinion of the court below. A part of the money due on the bond *13 might have been paid before; and such an acknowledgment, upon receipt of a sum smaller than the amount of the condition of the bond, was good evidence upon the plea of payment.
Judgment affirmed with costs.